Citation Nr: 9928947	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  94-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The appellant is the widow of the veteran, who had active 
military service from December 1953 to September 1956. 

This matter initially came to the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claim of entitlement to 
service connection for the cause of the veteran's death.  VA 
received the appellant's notice of disagreement in April 
1993, and a statement of the case was issued in October 1993.  
VA received the appellant's substantive appeal in November 
1993.  The Board remanded the case in January 1996 and June 
1998 for further development.  


REMAND

As discussed in the January 1996 remand, the appellant argues 
that the cause of the veteran's death, glioblastoma 
multiforme, is related to exposure to radiation during 
nuclear tests in Nevada.  As noted in the remand, during the 
pendency of the appeal, the applicable regulation was revised 
to include brain tumors.  The Board returned the case to the 
RO for further processing under § 3.311(a), and (b), if 
appropriate.

As noted in the Introduction, the Board remanded this case in 
June 1998 for further development.  In that remand, the Board 
noted that the RO had furnished the Defense Special Weapons 
Agency (DSWA), currently the Defense Threat Reduction Agency 
(DTRA), of the Department of Defense with a list of relevant 
information.  The information received from DTRA in 1997 
showed that the veteran's presence at atmospheric testing or 
exposure to radiation was not documented in the available 
records.  

As discussed in the June 1998 remand, under 38 C.F.R. § 
3.311(a)(4)(i) (1998), if military records do not establish a 
veteran's absence from a site at which exposure to radiation 
is claimed to have occurred, then the veteran's presence at 
the site will be conceded.  As noted in the remand, the 
records show that the veteran was in Nevada at the time of 
Operation TEAPOT, and according to the veteran's response to 
a July 1989 VA letter, his duties involved removing 
radioactive materials from bunkers after the testing was 
completed.  Thus, the incomplete records established neither 
the veteran's presence at or absence from the test site.  
Given this, the Board found that the nature of the veteran's 
duties at that time, as well as his presence at or absence 
from the site should have been clarified.  The Board also 
determined that if his absence from the Operation TEAPOT site 
could not be established, then DTRA should be asked to 
provide a dosage estimate of the veteran's radiation exposure 
based upon the assumption that he was present at the site as 
he described.  The Board also noted that a November 1996 
Report of Contact indicated that the case was to be forwarded 
to VA's Central Office upon receipt of a response, but this 
was not done.  

Therefore, in the remand the Board made the following 
requests: that the RO provide DTRA with all relevant 
information, including a copy of the information the veteran 
provided during his lifetime in 1989; if the veteran's 
absence from the Nevada Test Site (NTS) could not be 
established, then DTRA should be asked to provide a dose 
estimate of the veteran's radiation exposure based upon the 
assumption that he was present within a range of 10 to 15 
miles as he described; and that 38 C.F.R. § 3.311, not 
§ 3.309, be applied when adjudicating the claim.  

A review of the claims file shows that the RO made the 
initial request regarding a determination as to the veteran's 
presence or absence at the site.  This was done by letter of 
September 1998 to DTRA.  According to the October 1998 
response, records available to DTRA establish neither the 
veteran's participation in Operation TEAPOT, nor his absence 
from the NTS.  However, a dose estimate based upon the 
assumption that he was present within a range of 10 to 15 
miles as he described 
was not provided.  Rather, DTRA stated that "we need to know 
what activities and which shot(s) are to be included in the 
estimate."  The RO did not respond to this request.  

The supplemental statement of the case issued in December 
1998 concludes that the report from DTRA

does establish that he was present for 
duty at the time of the operation with 
his unit at Lake Mead Base approximately 
80 miles from the test.  As the veteran 
could not be both present for duty at the 
Lake Mead Base and officially 
participating in Operation TEAPOT some 80 
miles away, his absence from the site is 
established.  

The supplemental statement of the case cites McGuire v. West, 
11 Vet. App. 274 (1998), in support of this conclusion.  
McGuire stands for the proposition that a veteran stationed 
in Yokoska, Japan, "hundreds of miles from either Hiroshima 
or Nagasaki," who visited one or both of those cities on 
leave, did not participate in the "occupation of Hiroshima 
or Nagasaki" such as to qualify for the presumption of 
service connection afforded such veterans under 38 C.F.R. 
§ 3.309(d).  In McGuire, the veteran's presence at the 
"site" was conceded for the purpose of argument; the case 
turned on his duties and status while there.  McGuire adds 
nothing to the analysis of the instant case, because a 
decidedly different regulation, 38 C.F.R. § 3.309, was being 
applied, and because the factual background was quite 
different.  The immediate question in the instant case is 
whether military records establish the veteran's presence at 
or absence from the NTS.  If neither is established, presence 
is conceded.  38 C.F.R. § 3.311(a)(4)(i).  According to DTRA, 
as stated above, the available records establish neither 
presence nor absence.  The Board finds that neither presence 
nor absence is established, and concludes that presence must 
be conceded on the record as developed to this point.  
Therefore, a dose estimate must be requested from DTRA, 
§ 3.311(a)(2)(i), which asked, in October 1998, what 
activities and which shot(s) were to be included in the 
estimate.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this appeal is remanded to the RO for the 
following actions:

1.  The RO must ask DTRA to provide a 
dose estimate of the veteran's radiation 
exposure based upon the assumption that 
he was present within a range of 10 to 15 
miles as he described.  The following 
language is suggested:

During his lifetime the veteran had 
stated that he was a sergeant in 
Co. B of the Marines at Lake Mead 
Base; that he was detached from Co. 
B "for security services in weapons 
bunkers" which were "on the base" 
about 10 to 15 miles from the 
detonations; that he saw "at least 
3" detonations; that he remained in 
the area "until the days duties 
were completed;" and that film 
badges were worn "when removing 
radioactive materials from 
bunkers."  In another document he 
indicated he had been "attached to 
Atomic Energy Commission."

The veteran also named Clarence 
Campbell, Richard Coor, and a 
"Sgt. Marshall" as having served 
in this capacity with him.

We assume it is conceivable that the 
veteran was quartered at Lake Mead 
Base but provided security at the 
Nevada Test Site (NTS).  Please 
assume that he was physically 
present as a guard at the NTS at 
whatever location radioactive 
materials or nuclear devices were 
stored in bunkers.  Please assume 
also that he was present on a daily 
basis for the three detonations 
which would have resulted in the 
maximum exposure to that location.  
Of course, if any exposure data on 
Campbell, Coor, or Marshall is 
available, that would be 
appreciated.

If it is not possible to provide a 
dose estimate on the above 
assumptions, please construct a 
hypothetical estimate based on the 
maximum exposure for a military 
observer (test participant) for the 
3 detonations which yielded the 
greatest participant exposure.

It may interest you that our 
regulations require that in claims 
based on atmospheric nuclear weapons 
tests, "[i]f military records do 
not establish presence at or absence 
from a site at which exposure to 
radiation is claimed to have 
occurred, the veteran's presence at 
the site will be conceded."  
38 C.F.R. § 3.311(a)(4)(i) (1998).  
The regulation also provides that 
when dose estimates "are reported 
as a range of doses to which a 
veteran may have been exposed, 
exposure at the highest level of the 
dose range reported will be 
presumed."  § 3.311(a)(1).  This 
may help explain our assumptions and 
our persistence in seeking a dose 
estimate, which is necessary before 
the claim may be meaningfully 
considered under existing 
regulations.  

2.  The RO should adjudicate the claim 
of entitlement to service connection for 
the cause of the veteran's death, 
applying 38 C.F.R. § 3.311, not § 3.309.  

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

